UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4407


UNITED STATES OF AMERICA,

                                                         Plaintiff,

          and


KIRELL FRANCIS TAYLOR, a/k/a Sadeeq Abdul Al
Haqq; Dr. Sadeeq Abdul Al Haqq Kirell,

                                           Intervenor - Appellant,

          versus


ZACARIAS MOUSSAOUI, a/k/a Shaqil, a/k/a Abu
Khalid al Sahrawi,

                                                         Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:01-cr-00455-LMB)


Submitted: June 15, 2006                       Decided: June 19, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kirell Francis Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kirell Francis Taylor appeals a district court order

denying his motion to intervene.    We agree with the district court

that the motion was frivolous.       Accordingly, we deny Taylor’s

motion to proceed in forma pauperis and dismiss his appeal as

frivolous.    We also deny his motion for an injunction.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            DISMISSED




                                - 2 -